DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that Ji and Tang fails to disclose “receive or transmit…based on a determined overlap…at least a first reference signal in the at least one reference signal occasion”.  Specifically Applicant argues that “Tang teaches avoiding overlap”.
In response to argument, Examiner respectfully disagree.  As asserted in previous office action, Tang teaches the use of “autonomous gap” by a UE during a DRX on duration to receive a signal.  See paragraph [0012] of Tang below 

[0012] Aspects of the disclosure provide a method for Cell Global Identifier (CGI) reading in a New Radio (NR) system. The method can include receiving a request over a serving cell to report CGI information of a target cell to a network node, and decoding system information to acquire the CGI information of the target cell by using Synchronization Signal Block (SSB) and Remaining Minimum System Information (RMSI) occasions in Discontinuous Reception (DRX) off durations of the serving cell, or using at least one autonomous gap in data reception and transmission of the serving cell for acquiring CGI, or using at least one specific gap to interrupt data reception and transmission in DRX on durations of the serving cell for acquiring CGI. The CGI information of the target cell can then be transmitted to the network node.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 27, 38, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 38 recite the limitation "the first reference signal" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 27, 52 recite the limitation “the active time” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “the active state” or “an active time”.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-12, 14, 26, 35, 36, 38, 39, 51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (USPN 2020/0145918), with provisional application 62/755,218 filed 11/2/2018, in view of Tang et al (USPN  2020/0413460).

	Regarding claim 26, Ji discloses 
	a user equipment (UE) operating in a discontinuous reception (DRX) mode, comprising: (UE, FIG. 3, comprising [0046-0057]
	a memory (memory, FIG. 3 #306 #305 #310, [0053]
	at least one transceiver (transmit/receive circuitry, FIG. 3 #329 #330 [0049]
	at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: (processor, FIG. 3 #304, coupled to memory, FIG. 3 #306 #305 #310, and transmit/receive circuitry to perform [0053, 0055-0057], 
	receive, via the at least one transceiver, a DRX configuration from a serving cell (receiving, via transmit/receive circuitry, DRX configuration from serving cell base station [0134, 0039], FIGs. 1, 2, 7, 8, provisional application paragraph [0086-0088, 0098-0100]
	receive, via the at least one transceiver, at least one reference signal resource configuration for receiving a transmitting reference signals from or to a transmission reception point (TRP) (receiving, via transmit/receive circuitry, reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102], provisional application paragraph [0086-0088, 0098-0100]
	Ji does not expressly disclose determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration; wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration

	Tang discloses determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration (UE determines an overlap exists between active DRX configuration and SSB/RMSI signalings based on reception of message from base station indicating use of autonomous gap based reading [0046, 0057, 0075, 0076, 0102-0112], FIGs. 2-4, 11, 12
	wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled (SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6 
	receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration (receive SSB/RMSI, using RF module, FIG. 13 #1330, during autonomous gap of DRX on duration [0012, 0102-0115]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine, at least based on the DRX configuration and the at least one reference signal resource configuration, whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration; wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; receive or transmit, from or to the TRP via the at least one transceiver, at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

Claims 1, 51 are rejected based on similar ground(s) provided in rejection of claim 26. 

 	Regarding claim 54, Ji discloses 
	A non-transitory computer-readable medium storing computer-executable instructions, which when being executed by a processor of a user equipment (UE) that is operable in a discontinuous reception (DRX) mode, cause the UE to perform operations comprising: (memory, FIG. 3 #306 #305 #310, comprising instructions executable by processor to perform [0019, 0043, 0053-0055]
              reception of a discontinuous reception (DRX) mode to receive a DRX configuration from a serving cell; (receiving DRX configuration from serving cell base station [0134, 0039], FIGs. 1, 2, 7, 8, provisional application paragraph [0086-0088, 0098-0100]
 	reception of at least one reference signal resource configuration for receiving or transmitting reference signals from or to a transmission-reception point (TRP); (receiving reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102], provisional application paragraph [0086-0088, 0098-0100]
 	Ji does not expressly disclose determination, at least based on the DRX configuration and the at least one reference signal resource configuration, of whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; reception or transmission from or to the TRP, of at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration

	Tang discloses determination, at least based on the DRX configuration and the at least one reference signal resource configuration, of whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, (UE determines an overlap exists between active DRX configuration and SSB/RMSI signalings based on reception of message from base station indicating use of autonomous gap based reading [0046, 0075, 0076, 0102-0112], FIGs. 2-4, 11, 12
 	wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; (SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6 
 	reception or transmission from or to the TRP, of at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration (receive SSB/RMSI, using RF module, FIG. 13 #1330, during autonomous gap of DRX on duration [0012, 0102-0115]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determination, at least based on the DRX configuration and the at least one reference signal resource configuration, of whether an overlap exists between at least one reference signal occasion of a plurality of reference signal occasions of the at least one reference signal resource configuration and an active time of the DRX configuration, wherein the plurality of reference signal occasions comprises a plurality of consecutive slots in which the at least one reference signal resource configuration is scheduled; reception or transmission from or to the TRP, of at least based on a determined overlap, at least a first reference signal in the at least one reference signal occasion while the UE is in the active time of the DRX configuration” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

 	Regarding claims 10, 35, Ji discloses “wherein the at least one reference signal resource configuration is received from the serving cell“ receiving reference signal configuration indicating location of reference signal transmitted by serving base station [0134, 0093, 0100-0102]

	Regarding claims 11, 36, Ji does not expressly disclose “wherein the TRP corresponds to the non-serving cell“
	Tang discloses reference signal transmitted by neighbor base station/non-serving cell [0045], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the TRP corresponds to the non-serving cell” as taught by Tang into Ji’s system with the motivation to enable the UE to measure SSB/RMSI during DRX on/active time to facilitate a handover [Tang, paragraph [0045], FIG. 1

	Regarding claims 13, 38, Ji discloses “wherein the first reference signals comprise PRS, NRS, TRS“ reference signal being TRS [0087]

 	Regarding claims 14, 39, Ji discloses “and wherein the at least one reference signal resource configuration comprises only one reference signal resource“ receiving reference signal configuration indicating location of reference signal transmitted by base station [0134, 0093, 0100-0102]
	Ji does not expressly disclose “wherein the plurality of reference signal occasions comprises all reference signal occasions of the at least one reference signal resource configuration”
	Tang discloses SSB/RMSI signalings comprise transmission occasions in consecutive slots [0008, 0050-0055], FIGs. 2-6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the plurality of reference signal ccasions comprises all reference signal occasions of the at least one reference signal resource configuration” as taught by Tang into Ji’s system with the motivation to save power by measuring SSB/RMSI during DRX on/active time [Ji, paragraph [0098-0103, 0084-0088], FIG. 8

Allowable Subject Matter
Claims 2-9, 27-34, 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12, 15-20, 37, 40-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al (USPN 2019/0254110)	FIG. 22

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469